UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4468


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JUAN MARTINEZ, JR., a/k/a El Indio, a/k/a Indio,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cr-02062-JFA-1)


Submitted:   February 11, 2013            Decided:   February 21, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Nicole N. Mace, THE MACE FIRM, Myrtle Beach, South Carolina, for
Appellant.   Mark C. Moore, Assistant United States Attorney,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Juan Martinez, Jr., pled guilty in accordance with a

written      plea    agreement      to:    conspiracy       to     distribute        and   to

possess with intent to distribute 1000 kg. or more of marijuana

and five kg. or more of cocaine, 21 U.S.C. §§ 841(a)(1), 846

(2006); and engaging in a monetary transaction in criminally

derived    property       of   a   value    greater    than      $10,000,       18   U.S.C.

§ 1957 (2006).        Martinez was sentenced to 168 months in prison.

He now appeals.             His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious issues for appeal.                    Martinez was advised of

his right to file a pro se brief but has not filed such a brief.

              The    United     States     has   moved   to      dismiss       the   appeal

based on Martinez’s waiver of his right to appeal, which is

included      in    the   plea     agreement.         Upon    review      of    the       plea

agreement      and    the      transcript    of    the      Fed.    R.    Crim.      P.    11

proceeding, we conclude that Martinez knowingly and voluntarily

waived his right to appeal his conviction and sentence and that

the issues he seeks to raise on appeal fall squarely within the

scope   of    the    waiver.        Accordingly,       we    grant       the   motion      to

dismiss as to all issues that a defendant may lawfully waive.

              In accordance with Anders, we have reviewed the entire

record for non-waivable meritorious issues and have found none.



                                            2
Accordingly, we affirm the district court’s judgment as to all

issues not encompassed by Martinez’s waiver of appellate rights.

           This court requires that counsel inform Martinez, in

writing,   of   his    right   to   petition    the   Supreme    Court     of   the

United States for further review.               If Martinez requests that

such a petition be filed, but counsel believes that the petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                Counsel’s motion must

state that a copy of the motion was served on Martinez.                          We

dispense   with       oral   argument   because       the    facts   and    legal

contentions     are   adequately    presented    in    the    materials    before

this court and argument would not aid the decisional process.



                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                        3